Citation Nr: 0527283	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-34 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter






ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1943 to July 1946.  
He died in August 2001, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002, which denied service connection for the cause 
of the veteran's death.  In June 2005, the appellant appeared 
at a hearing held at the RO before the undersigned (i.e., 
Travel Board hearing).  After the hearing, additional 
evidence was received, accompanied by a waiver of initial RO 
consideration, in November 2004.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).


FINDING OF FACT

The primary cause of the veteran's death, years after 
service, was non-service-connected pneumonia.  However, his 
multiple gunshot wound residuals significantly contributed to 
death in that they impaired his health to an extent to render 
him materially less capable of resisting the effects of the 
primary cause of death.



CONCLUSION OF LAW

A service-connected disability substantially or materially 
contributed to the veteran's death.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002); 38 C.F.R. § 3.312 (2004). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions, including 
those presented at a hearing before the Board in June 2005; 
service medical records; VA examination reports; private 
medical records dated in 2001; the veteran's death 
certificate; and statements from private and VA physicians 
dated in 2004.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on her behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the appellant's 
claim.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the veteran died in 
August 2001, while hospitalized in Manatee Memorial Hospital.  
The immediate cause of death was pneumonia, due to, or as a 
consequence of cardiovascular accident, due to or as a 
consequence of hypertension.  Diabetes was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause of death.  

At the time of his death, service connection was in effect 
for status post prosthetic replacement of the left hip 
(secondary to gunshot wound), assigned a 70 percent rating; 
scoliosis with disc space narrowing of the lumbar spine, 
assigned a 40 percent rating; limitation of motion of the 
left knee, rated 20 percent disabling; residual scars and 
muscle damage of the right buttocks (muscle group XVII), 
rated 20 percent disabling; and residual scars and muscle 
damage of the right hip (muscle group XVI); right neck 
(muscle group I); and left scapula (muscle group IV), each 
rated 10 percent disabling.  A 100 percent rating had been in 
effect since August 1992.  

Service medical records show that in March 1945, the veteran 
sustained shell fragment wounds to the face and right upper 
arm.  His wounds were debrided, and the following day, he was 
returned to duty.  Three days later, in April 1945, he 
sustained multiple perforating gunshot wounds to the neck, 
scapula, inguinal region, and buttocks, as well as a 
compound, complete, comminuted fracture of the neck of the 
right left femur.  The veteran initially sustained gunshot 
wounds while he was actively engaged in combat, and then 
additional gunshot wounds while he was being transferred to 
the First Aid Station by litter.  

The veteran's recovery was complicated, and he remained 
hospitalized or convalescent until his disability discharge 
from active duty in July 1946.  At that time, he had a 1-1/4 
inch leg length shortening, as well as limitation of motion 
of the left hip and knee, flexion contracture of the left 
hip, and atrophy of the muscles of the left lower extremity.  
As a result of his wounds, he was awarded the Purple Heart 
Medal with Oak Leaf Cluster.  His awards and decorations also 
included the Combat Medical Badge and the Bronze Star Medal.  

After service, he was granted service connection for his 
multiple gunshot wound residuals.  After an initial temporary 
total rating based on convalescence, he was granted an 80 
percent rating, which remained in effect until August 1992, 
when a 100 percent rating became effective.  

The appellant does not contend, nor does the evidence 
otherwise show, that pneumonia, cardiovascular accident, 
hypertension, or diabetes were present in service, or indeed 
for many years thereafter.  Rather, she contends that the 
hospitalization which led to the complications that caused 
the veteran's death was precipitated by a fall, due to his 
service-connected left hip and leg disability.  She asserts 
that the veteran had been weak in his legs for years, and had 
fallen several times due to weakness in the legs.  She states 
that he entered the hospital due to a fall because of his 
service-connected disability.  She said he had never had 
Parkinson's disease, or symptoms such as tremors.  She said 
he had been transferred to a rehabilitation facility to teach 
him how to walk, but he kept getting weaker, and eventually, 
he developed pneumonia, and was transferred back to the 
hospital where he died.  She points out that his regular 
doctor was not available during the terminal hospitalization.  

In support of her claim, she provided a statement from, E. 
Gestrich, M.D., listed as the attending physician at the time 
of the veteran's admission in July 2001, but not involved in 
any subsequent evaluations or treatment, consistent with the 
appellant's statement that he was away.  Dr. Gestrich wrote, 
in September 2001, that the veteran had recently expired 
after two hospitalizations.  Although the proximate cause of 
death was pneumonia, he believed that the veteran's initial 
hospitalization, which was due to recurrent falling, did 
result to a certain extent from the injury to his left hip 
sustained while in service.  Other factors certainly played a 
role, such as the development of Parkinson's disease, but his 
ambulation had been poor, as had his balance, long before 
parkinsonism became evident.  In the weakened state following 
his initial hospitalization, he developed aspiration and 
pneumonia, which resulted in his demise.  Dr. Gestrich 
concluded that the pneumonia was in fact a sequela to the 
initial problem of poor balance, poor ambulation, and 
recurrent falling.  

A review of the record confirms that the veteran has had 
difficulty ambulating for many years, due to his gunshot 
wound residuals.  On a VA examination in 1978, he had atrophy 
and weakness in the left lower extremity, which was noted to 
cause a considerable handicap.  In 1983, the veteran 
underwent a left total hip replacement.  On a VA examination 
in March 1993, the veteran was observed to ambulate with a 
cane, and had difficulty dressing and undressing himself, due 
to his ankylosed hip.  The examiner commented that at best, 
he was a minimal community ambulator, but more likely 
household ambulator.  

The actual treatment records from Manatee Memorial Hospital, 
dated in July and August 2001, do not contain any suggestion 
that the veteran's service-connected gunshot wound residuals 
were implicated in the symptoms of increasing weakness and 
nonsyncopal falls over the past several days, which 
precipitated the hospitalization.  

However, these records appear to be incomplete.  It appears 
that the veteran was hospitalized in July 2001, transferred 
to Mariner Health Center at the end of the month, and then 
readmitted to the hospital about a week later, in August 
2001.  When hospitalized in July 2001, a history of a 
cardiovascular accident in July 2000 was noted.  Consults 
obtained during the hospitalization noted a history of 
recently diagnosed Parkinsonism.  The neurology consult noted 
that he had classic significantly increased tone, cogwheel 
rigidity, and pill-rolling type tremor, and, according to the 
report, the doctor did not think that the veteran had had an 
acute cardiovascular accident.  However, during the August 
2001 hospitalization, this same doctor provided another 
consult, in which he noted that the veteran had recently been 
admitted due to a cardiovascular accident.  Other records of 
the August 2001 hospitalization refer to the recent history 
of a cardiovascular accident, but the records of the July 
2001 hospitalization do not specifically show he had a 
cardiovascular accident at that time (although he had one a 
year earlier).  

The August 2001 hospital reports show that the veteran was 
admitted on August 7, 2001, and there are several consult 
reports dated from August 7 to August 10.  A discharge 
summary refers to a hospitalization from August 16 to August 
18, 2001, with diagnoses of aspiration pneumonia, 
cardiovascular accident, Parkinson's, and diabetes.  However, 
from the history on admission, and the hospital course, 
describing events that transpired over the course of several 
days (rather than the two-day hospitalization identified on 
the summary), it appears that the summary actually refers to 
the hospitalization which began on August 7, 2001.  For 
example, the summary notes that the veteran was weaned off a 
ventilator over a few days, followed by a week of IV 
Vancomycin.  The summary ended with the observation that it 
was felt that the veteran was terminal, and he was to be 
transferred back to Mariner on August 16, 2001, with hospice 
care to be consulted.  However, the statements of the 
appellant and Dr. Gestrich, as well as the death certificate, 
indicated that the veteran died in the hospital.  

In view of these errors or omissions, the probative value of 
these records is somewhat diminished.  Dr. Gestrich, who 
treated the veteran during his lifetime, but not during the 
July and August 2001 hospitalizations, found, in essence, 
that the service-connected disabilities contributed to the 
veteran's problems with balance, ambulation, and falling, 
which led to pneumonia.  Similarly, a VA doctor wrote, in 
September 2001, that the veteran had weakness due to the 
problems in his legs, due to his service-connected injuries, 
for which he had been receiving physical therapy, and which 
may have led to the pneumonia.  While the death certificate 
indicated a cardiovascular accident as the condition leading 
to pneumonia, occurrence of a cardiovascular accident 
contemporaneous to the pneumonia has not been confirmed.  
Also, it must be noted that despite the more recent 
references to the development of Parkinson's disease, the 
veteran's history of falling and difficulty ambulating was 
documented many years before such a condition was diagnosed, 
meaning it is equally likely that the veteran's recent falls, 
leading to his terminal hospitalization, were the result of 
his service-connected disabilities, as the physicians stated.  
The VA doctor was certainly familiar with the extent of the 
veteran's disabilities, having treated him for some time 
before his death, and having ordered the physical therapy the 
veteran was receiving for his difficulty ambulating.      

The Board has given sympathetic consideration to the claim, 
with regard to the question of whether service-connected 
gunshot wound residuals were a contributory cause of the 
veteran's death.  The residuals had been present for 56 years 
prior to his death, and, while not involving a vital organ, 
considerably affected his ability ambulate or otherwise 
engage in physical activities throughout those 56 years.  In 
view of the statement from the veteran's doctor, it may be 
said that the service-connected combat injuries contributed 
to the veteran's death in that they impaired his health to an 
extent as to render him materially less capable of resisting 
the effects of the non-service-connected pneumonia which was 
the primary cause of death.  With application of the benefit-
of-the-doubt rule, the Board finds that such is the case.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board concludes that service-connected gunshot wounds 
substantially or materially contributed to the veteran's 
death, and service connection for the cause of death is 
warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


